Citation Nr: 1021619	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
including as secondary to a service connected left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to January 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A videoconference Board hearing was held 
before the undersigned in June 2009.

In September 2009, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's remand directives.

Unfortunately, as will be explained below, the appeal is 
REMANDED again to the RO/AMC).  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that he incurred a left knee disability 
during active service.  He also contends in the alternative 
that he incurred a left knee disability as secondary to his 
service-connected left hip disability.  The Veteran contends 
further that his current femoral nerve neuropathy of the left 
lower extremity was incurred as a result of his service-
connected left hip disability.

A VA examination in June 2004 found no evidence of left knee 
pathology.  The examiner concluded that the Veteran's left 
knee pain was referred pain from his left hip disability.  
The presence of a mere symptom alone, absent evidence of a 
diagnosed medical pathology or other identifiable underlying 
malady or condition that causes the symptom, does not qualify 
as disability for which service connection is available.  The 
Board observes that the Veterans Court has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d  1356 (Fed. Cir. 
2001).   Accordingly, the Veteran's service connection claim 
for a left knee disability was denied.  

The Veteran now has submitted a July 2009 letter from 
Dr. C.C., an orthopedic specialist, who stated that the 
Veteran's left knee pain appears to be related to femoral 
nerve neuropathy secondary to his service connected left hip 
disability.  The Board observes that Dr. C.C.'s opinion is 
speculative in nature.  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if Dr. C.C.'s July 2009 opinion is viewed 
in the light most favorable to the Veteran, this evidence 
does not establish service connection for a left knee 
disability.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board also observes that, in McLendon v. Nicholson, 20 
Vet App. 79 (2006), the Veteran Court stated that, if 
suitable evidence of record is absent, a speculative medical 
opinion, along with evidence of a current disability and an 
in-service injury, disease, or event giving rise to an injury 
or disease, triggers VA's duty to afford the Veteran a 
medical examination or obtain a medical opinion to develop 
his or her claim.  Along with Dr. C.C.'s speculative medical 
opinion, there is evidence of current left lower extremity 
disability which could be related to active service and 
evidence of an in-service event giving rise to such 
disability.  Thus, the Board finds that there is sufficient 
evidence of record to trigger VA's duty to obtain another 
medical opinion or examination under the low threshold of 
McLendon.  The Board notes that the Veteran's most recent VA 
examination for orthopedic disabilities occurred in 2004.  
Thus, on remand, the Veteran should be afforded another 
examination to determine the current nature and etiology of 
his left knee disability.  

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for a left knee disability, 
including as secondary to his service-
connected left hip disability, since his 
service separation.  Obtain all VA 
treatment records that have not been 
obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and etiology of his 
left knee disability, including as 
secondary to his service-connected left 
hip disability.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the Veteran's claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to identify all of the Veteran's 
current disabilities of the left lower 
extremity, to include femoral nerve 
neuropathy, if possible.  The examiner(s) 
also is asked to opine whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that any current 
left lower extremity disability, to 
include femoral nerve neuropathy, if 
diagnosed, was caused or aggravated by the 
Veteran's active service, to include as 
secondary to his service-connected left 
hip arthritis with avascular necrosis.  A 
complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the Veteran's 
claim of service connection for a left 
knee disability, including as secondary to 
a service-connected left hip disability.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

